COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              VELMA SHANTE CHAMBERS AYRES
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 0206-14-2                                              PER CURIAM
                                                                                       JULY 22, 2014
              CUMBERLAND COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                FROM THE CIRCUIT COURT OF CUMBERLAND COUNTY
                                             Kimberley S. White, Judge

                               (Daniel L. Rutherford, on brief), for appellant.

                               (E. M. Wright, Jr.; Jody H. Fariss, Guardian ad litem for the minor
                               child, on brief), for appellee.


                     Velma Shante Chambers Ayres (mother) appeals the trial court’s order terminating her

              parental rights to her child pursuant to Code § 16.1-283(B), 16.1-283(C) and Code 16.1-283(E)(i).

              On appeal of this decision, mother challenges the sufficiency of the evidence to support the

              termination. Upon reviewing the record and briefs of the parties, we conclude this appeal is

              without merit. Accordingly, we summarily affirm the decision of the circuit court. See Rule 5A:27.

                                       The residual parental rights of a parent or parents of a child
                               who is in the custody of a local board or licensed child-placing
                               agency may be terminated by the court if the court finds, based
                               upon clear and convincing evidence, that it is in the best interests
                               of the child and that (i) the residual parental rights of the parent
                               regarding a sibling of the child have previously been involuntarily
                               terminated . . . .

              Code § 16.1-283(E).

                               Like a termination under Code § 16.1-283(C)(2), a termination
                               pursuant to Code § 16.1-283(E)(i) must be based upon clear and

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
               convincing evidence that the action is in the best interests of the
               child. In addition, the trial court must find the parent’s rights to a
               sibling of the child previously had been terminated. Thus, under
               Code § 16.1-283(E)(i), the finding of the prior termination
               substitutes for a finding that the parent had failed to remedy the
               conditions leading to the child’s foster care placement.

Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 8, 614 S.E.2d 656, 659 (2005)

(citations and footnote omitted).

               In determining what is in the best interests of the child, a court
               must evaluate and consider many factors, including the age and
               physical and mental condition of the child or children; the age and
               physical and mental condition of the parents; the relationship
               existing between each parent and each child; the needs of the child
               or children; the role which each parent has played, and will play in
               the future, in the upbringing and care of the child or children; and
               such other factors as are necessary in determining the best interests
               of the child or children.

Barkey v. Commonwealth, 2 Va. App. 662, 668, 347 S.E.2d 188, 191 (1986).

       “‘In matters of a child’s welfare, trial courts are vested with broad discretion in making the

decisions necessary to guard and to foster a child’s best interests.’” Logan v. Fairfax Cnty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991) (quoting Farley v. Farley, 9

Va. App. 326, 328, 387 S.E.2d 794, 795 (1990)). The trial court’s judgment, “when based on

evidence heard ore tenus, will not be disturbed on appeal unless plainly wrong or without evidence

to support it.” Peple v. Peple, 5 Va. App. 414, 422, 364 S.E.2d 232, 237 (1988).

       Mother’s child was born on January 24, 2013. Mother’s parental rights to three other

children were involuntarily terminated in 2009, 2010, and 2011. Despite services from the

Cumberland County Department of Social Services (CDSS), mother was unable to obtain stable

housing and a stable support system. Mother failed to address mental health issues, and she failed

to complete required counseling. In addition, mother did not sign a release form allowing CDSS to

communicate with the counseling service, resulting in a suspension of visitation between mother



                                                 -2-
and the child. At the time of the trial court hearing, mother had not seen the one-year-old child in

ten months.

        “It is clearly not in the best interests of a child to spend a lengthy period of time waiting to

find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

CDSS presented clear and convincing evidence that it was in the child’s best interests to terminate

mother’s parental rights pursuant to Code § 16.1-283(E)(i). Because the trial court did not err in

terminating mother’s parental rights pursuant to Code § 16.1-283(E)(i), we need not consider

whether the evidence sufficiently supported a termination pursuant to Code § 16.1-283(B) and

16.1-283(C). Fields, 46 Va. App. at 8, 614 S.E.2d at 659.

        Accordingly, the decision of the trial court is summarily affirmed. See Rule 5A:27.

                                                                                                Affirmed.




                                                  -3-